
	
		II
		110th CONGRESS
		1st Session
		S. 1883
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Mr. Kohl (for himself,
			 Mr. Dorgan, and Mr. Wyden) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for standardized marketing requirements under the Medicare Advantage
		  program and the Medicare prescription drug program and to provide for State
		  certification prior to waiver of licensure requirements under the Medicare
		  prescription drug program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Accountability and Transparency in
			 Medicare Marketing Act of 2007.
		2.Standardized marketing
			 requirements under the Medicare Advantage and Medicare prescription drug
			 programs
			(a)Medicare
			 Advantage program
				(1)In
			 generalSection 1856 of the
			 Social Security Act (42 U.S.C. 1395w–26) is amended—
					(A)in subsection (b)(1), by inserting
			 or subsection (c) after subsection (a);
			 and
					(B)by adding at the end the following new
			 subsection:
						
							(c)Standardized
				marketing requirements
								(1)Development by
				the NAIC
									(A)RequirementsThe Secretary shall request the National
				Association of Insurance Commissioners (in this subsection referred to as the
				NAIC) to—
										(i)develop standardized marketing requirements
				for Medicare Advantage organizations with respect to Medicare Advantage plans
				and PDP sponsors with respect to prescription drug plans under part D;
				and
										(ii)submit a report containing such
				requirements to the Secretary by not later than the date that is 9 months after
				the date of enactment of this subsection.
										(B)Prohibited
				activitiesSuch requirements
				shall prohibit the following:
										(i)Cross-selling of non-Medicare products or
				services with products or services offered by a Medicare Advantage plan or a
				prescription drug plan under part D.
										(ii)Up-selling from prescription drug plans
				under part D to Medicare Advantage plans.
										(iii)Telemarketing (including cold calling)
				conducted by an organization with respect to a Medicare Advantage plan or a PDP
				sponsor with respect to a prescription drug plan under part D (or by an agent
				of such an organization or sponsor).
										(iv)A Medicare Advantage organization or a PDP
				sponsor providing cash or other monetary rebates as an inducement for
				enrollment or otherwise.
										(C)Election
				formSuch requirements may prohibit a Medicare Advantage
				organization or a PDP sponsor (or an agent of such an organization or sponsor)
				from completing any portion of any election form used to carry out elections
				under section 1851 or 1860D–1 on behalf of any individual.
									(D)Agent and
				broker commissionsSuch requirements shall establish
				standards—
										(i)for fair and
				appropriate commissions for agents and brokers of Medicare Advantage
				organizations and PDP sponsors, including a prohibition on extra bonuses or
				incentives; and
										(ii)for the
				disclosure of such commissions.
										(E)Certain conduct
				of agentsSuch requirements
				shall address the conduct of agents engaged in on-site promotion at a facility
				of an organization with which the Medicare Advantage organization or PDP
				sponsor has a co-branding relationship.
									(F)Other
				standardsSuch requirements may establish such other standards
				relating to marketing under Medicare Advantage plans and prescription drug
				plans under part D as the NAIC determines appropriate.
									(2)Implementation
				of requirements
									(A)Adoption of
				NAIC developed requirementsIf the NAIC develops standardized marketing
				requirements and submits the report pursuant to paragraph (1), the Secretary
				shall promulgate regulations for the adoption of such requirements. The
				Secretary shall ensure that such regulations take effect not later than the
				date that is 10 months after the date of enactment of this subsection.
									(B)Requirements if
				NAIC does not submit reportIf the NAIC does not develop standardized
				marketing requirements and submit the report pursuant to paragraph (1), the
				Secretary shall promulgate regulations for standardized marketing requirements
				for Medicare Advantage organizations with respect to Medicare Advantage plans
				and PDP sponsors with respect to prescription drug plans under part D. Such
				regulations shall prohibit the conduct described in paragraph (1)(B), may
				prohibit the conduct described in paragraph (1)(C), shall establish the
				standards described in paragraph (1)(D), shall address the conduct described in
				paragraph (1)(E), and may establish such other standards relating to marketing
				under Medicare Advantage plans and prescription drug plans as the Secretary
				determines appropriate. The Secretary shall ensure that such regulations take
				effect not later than the date that is 10 months after the date of enactment of
				this subsection.
									(C)ConsultationIn establishing requirements under this
				subsection, the NAIC or Secretary (as the case may be) shall consult with a
				working group composed of representatives of Medicare Advantage organizations
				and PDP sponsors, consumer groups, and other qualified individuals. Such
				representatives shall be selected in a manner so as to insure balanced
				representation among the interested groups.
									(3)State reporting
				of violations of standardized marketing requirementsThe Secretary shall request that States
				report any violations of the standardized marketing requirements under the
				regulations under subparagraph (A) or (B) of paragraph (2) to national and
				regional offices of the Centers for Medicare & Medicaid Services.
								(4)ReportThe Secretary shall submit an annual report
				to Congress on the enforcement of the standardized marketing requirements under
				the regulations under subparagraph (A) or (B) of paragraph (2), together with
				such recommendations as the Secretary determines appropriate. Such report shall
				include—
									(A)a list of any alleged violations of such
				requirements reported to the Secretary by a State, a Medicare Advantage
				organization, or a PDP sponsor; and
									(B)the disposition of such reported
				violations.
									.
					(2)State authority
			 to enforce standardized marketing requirements
					(A)In
			 generalSection 1856(b)(3) of the Social Security Act (42 U.S.C.
			 1395w–26(b)(3)) is amended—
						(i)by striking
			 or State and inserting , State; and
						(ii)by inserting
			 , or State laws or regulations enacting the standardized marketing
			 requirements under subsection (c) after plan
			 solvency.
						(B)No preemption
			 of State sanctionsNothing in title XVIII of the Social Security
			 Act or the provisions of, or amendments made by, this Act, shall be construed
			 to prohibit a State from imposing sanctions against Medicare Advantage
			 organizations, PDP sponsors, or agents or brokers of such organizations or
			 sponsors for violations of the standardized marketing requirements under
			 subsection (c) of section 1856 of the Social Security Act (as added by
			 paragraph (1)) as enacted by that State.
					(3)Conforming
			 amendmentSection 1851(h)(4) of the Social Security Act (42
			 U.S.C. 1395w–21(h)(4)) is amended by adding at the end the following flush
			 sentence:
					
						Beginning
				on the effective date of the implementation of the regulations under
				subparagraph (A) or (B) of section 1856(c)(2), each Medicare Advantage
				organization with respect to a Medicare Advantage plan offered by the
				organization (and agents of such organization) shall comply with the
				standardized marketing requirements under section
				1856(c)..
				(b)Medicare
			 prescription drug programSection 1860D–4 of the Social Security Act
			 (42 U.S.C. 1395w–104) is amended by adding at the end the following new
			 subsection:
				
					(l)Standardized
				marketing requirementsA PDP
				sponsor with respect to a prescription drug plan offered by the sponsor (and
				agents of such sponsor) shall comply with the standardized marketing
				requirements under section
				1856(c).
					.
			3.State
			 certification prior to waiver of licensure requirements under Medicare
			 prescription drug program
			(a)In
			 generalSection 1860D–12(c)
			 of the Social Security Act (42 U.S.C. 1395w–112(c)) is amended—
				(1)in paragraph (1)(A), by striking In
			 the case and inserting Subject to paragraph (5), in the
			 case; and
				(2)by adding at the end the following new
			 paragraph:
					
						(5)State
				certification required
							(A)In
				generalThe Secretary may
				only grant a waiver under paragraph (1)(A) if the Secretary has received a
				certification from the State insurance commissioner that the prescription drug
				plan has a substantially complete application pending in the State.
							(B)Revocation of
				waiver upon finding of fraud and abuseThe Secretary shall revoke a waiver granted
				under paragraph (1)(A) if the State insurance commissioner submits a
				certification to the Secretary that the recipient of such a waiver—
								(i)has committed fraud or abuse with respect
				to such waiver;
								(ii)has failed to make a good faith effort to
				satisfy State licensing requirements; or
								(iii)was determined ineligible for licensure by
				the
				State.
								.
				(b)Effective
			 dateThe amendments made by
			 paragraph (1) shall apply with respect to plan years beginning on or after
			 January 1, 2008.
			4.NAIC
			 recommendations on the establishment of standardized benefit packages for
			 Medicare Advantage plans and prescription drug plansNot later than 30 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall request
			 the National Association of Insurance Commissioners to establish a committee to
			 study and make recommendations to the Secretary and Congress on—
			(1)the establishment of standardized benefit
			 packages for Medicare Advantage plans under part C of title XVIII of the Social
			 Security Act and for prescription drug plans under part D of such Act;
			 and
			(2)the regulation of such plans.
			
